UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-190080 BIOSIG TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-4333375 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8441 Wayzata Blvd, Suite 240 Minneapolis, MN 55426 (Address of principal executive offices) (zip code) (763) 999-7331 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x As of July 28, 2015, there were14,706,368 shares of registrant’s common stock outstanding. Index BIOSIG TECHNOLOGIES, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed balance sheets as of June 30, 2015 (unaudited) and December 31, 2014 3 Condensed statements of operations for the three and six months ended June 30, 2015 and 2014 (unaudited) 4 Condensed statement of stockholders’deficit for the six months ended June 30, 2015 (unaudited) 5 Condensed statements of cash flows for the six months ended June 30, 2015 and 2014 (unaudited) 6 Notes to condensed financial statements (unaudited) 7-21 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22-28 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 29 ITEM 4. Controls and Procedures 29 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 30 ITEM 1A. Risk Factors 30 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 ITEM 3. Defaults Upon Senior Securities 30 ITEM 4. Mine Safety Disclosures 30 ITEM 5. Other Information 30 ITEM 6. Exhibits 31 SIGNATURES 32 Index PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIOSIG TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses, including $13,905 and $40,293 to related parties as of June 30, 2015 and December 31, 2014 respectively $ $ Stock based payable Dividends payable Warrant liability - Derivative liability - Total currentliabilities Series C 9% Convertible Preferred stock, 2,058 and 2,711 shares issued and outstanding, liquidation preference of $2,058,000 and $2,711,000, respectively Stockholders' deficit Preferred stock, $0.001 par value, authorized 1,000,000 shares, designated 200 shares of Series A, 600 shares of Series B and 4,200 shares of Series C Preferred Stock Common stock, $0.001 par value, authorized 50,000,000 shares, 14,499,535 and 11,179,266 issued and outstanding as of June 30, 2015 and December 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed financial statements 3 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended June 30, Six Months Ended June 30, Operating expenses: Research and development $ General and administrative Depreciation Total operating expenses Loss from operations ) Other income (expense): Gain on change in fair value of derivatives - - Interest income (expense) Financing costs ) Total other income (expense) Loss before income taxes ) Income taxes (benefit) - Net loss ) Preferred stock dividend ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to the unaudited condensed financial statements 4 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENT OF STOCKHOLDERS' DEFICIT SIX MONTHS ENDED JUNE 30, 2015 (unaudited) Additional Common stock Paid in Accumulated Shares Amount Capital Deficit Total Balance, January 1, 2015 $ $ $ ) $ ) Sale of common stock, net - Common stock issued upon conversion of Series C preferred stock and accrued dividends at $1.50 per share - Common stock issued for services - Common stock issued in exchange for 156,102 warrants exercised on a cashless basis ) - - Common stock issued in exchange for exercise of options at $2.09 per share 10 - Common stock issued in exchange for exercise of warrants at $3.67 per share 4 - Common stock issued in exchange for exercise of warrants at $2.50 per share 4 - Reclassify fair value of warrant liability from equity - - ) - ) Reclassify fair value of derivative liability from equity - - ) - ) Reclass fair value of warrant liability to equity uponwarrant exercise - - Reclass fair value of derivative liability to equity upon conversion of Series C preferred stock to common shares - - - Stock based compensation - - - Preferred stock dividend - - ) - ) Net loss - - - ) ) Balance, June 30, 2015 $ $ $ ) $ ) See the accompanying notes to the unaudited condensed financial statements 5 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation Amortization of debt discount Change in derivative liabilities ) - Equity based compensation Changes in operating assets and liabilities: Prepaid expenses ) ) Accounts payable ) ) Stock based payable ) - Deferred rent payable - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) - Payment of long term deposit ) - Net cash used in investing activity ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock Proceeds from sale of Series C preferred stock - Proceeds from exercise of options - Proceeds from exercise of warrants - Net repayments of related party advances - ) Net cash provided by financing activities Net increase (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $
